Title: Horatio G. Spafford to Thomas Jefferson, 25 December 1815
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Esteemed Friend—
            Albany, 12 Mo. 25, 1815.
          
          I enclose to thee a long Paper, which I wish to have thee read, & to favor me with thy suggestions on any amendment or alteration. I wish to learn thy opinion of the propriety of the sentiments, & whether or not it may be well to publish them now. It was intended for the Dec. & Jan. Nos. of my Magazine, but I have concluded to delay it till January. Please have the goodness to enclose the Paper to President Madison, for his perusal, as soon as thou hast had time to read it;—& to favor me with thy remarks. The people in the S. are not sufficiently aware of that despotism of theological opinion that threatens us in this quarter. Its influence must be counteracted. The history of our principal Schools of literature, would make the alarming progress of this influence plain. The man I allude to in p. 19, is Dr Mason, Pres. Columbia College, New York. This paragraph alone, would make quite a bustle in the nests of young theologians.
          I want to dedicate this Paper to thee, & ask thy permission. Thy name is a host—& the man who has braved danger through life, in discharge of duty, will certainly not fear the Priests. If thou wilt point out any improvements, I shall be glad to avail myself of thy great knowledge: & could wish to make the Paper worthy of the man Man to whom I would dedicate it.
          The life of Baron S. is concluded in the No of the Magazine I now send thee—& in my next I shall publish Count Volney’s Letter, which I probably mentioned when I wrote thee before.
          The ill state of my health must be my apology for the unfinished state of the Paper on the School, as well as for this hasty & illegible scrawl.
          
            With esteem, thy friend,
            H. G. Spafford.
          
        